DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,292,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-23 and 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0220881 A1 to Al-Ali et al. (“Al-Ali”) in view of US 2006/0265186 A1 to Holland et al. (“Holland”) and further in view of US 2007/0271115 A1 to Baldus et al. (“Baldus”).
 	As to claim 22, Al-Ali discloses a physiological monitor configuration system which provides visual indication to indicate a plurality of menu settings implemented on the physiological monitor system, the system comprising: 
a calculation processor that communicates with a physiological sensor configured to obtain an indication of a physiological condition of a patient, the calculation processor configured to calculate a physiological parameter measurement responsive to the indication of the physiological condition obtained by the physiological sensor (see Fig 1, element 112 and [0038]); 
an instrument manager processor in communication with the calculation processor, the instrument manager processor configured to control one or more of a calculation, display and alarm of the monitor configuration system (see Fig 1, element 114 and [0039]), the instrument manager processor responsive to a configuration profile from a plurality of configuration profiles (see [0058] – pressing mode button cycles through various setup menus, the instrument manager 114 in communication with input keys 128/218).
Al-Ali does not disclose wherein each of the plurality of configuration profiles is associated with a unique color.
However, in a similar system, Holland teaches that a plurality of configuration profiles may be associated with a unique color (see [0121] – “For example, the medical device 14 is designed to allow a customized display based on the Clinical Care Area (CCA) 253A or 253B the medical device 14 is located in and/or assigned too.  An example of this would be the MMU 12 instructing the medical device 14 to have a display of a particular color or warning tones/volumes based on the location of the medical device 14 in the hospital, time of day, caregiver information, patient information, or the type of medication being supplied. For example, the patient information could include a patient diagnosis and/or a disease state.  For example, alarm volumes and display brightness can be set lower in the pediatric clinical care area or at night than in the emergency room clinical care area or during the daytime.”). It would have been obvious to one of ordinary skill in the art before the invention was made to combine the monitor of Al-Ali with the plurality of user-selected menu settings implemented on the physiological monitor system, wherein each of the plurality of configuration profiles associated with a unique color as taught by Holland to provide the predictable result of allowing personnel easily confirm whether a given mode is properly or improperly set for its intended use.
Neither Al-Ali nor Holland discloses a network interface configured to receive a code when in a vicinity of a wireless device located in a medical care facility, wherein the code is associated with a care environment that the wireless device is configured to provide network services to the network interface in the medical care facility; 
wherein the instrument manager processor is configured to automatically select the configuration profile based on the received code from the wireless device located in the medical care facility.
In a similar field of endeavor, Baldus disclose a network interface configured to receive a code when in a vicinity of a wireless device located in a medical care facility, wherein the code is associated with a care environment that the wireless device is configured to provide network services to the network interface in the medical care facility and an analogous instrument manager processor that is configured to automatically select a configuration profile based on the received code from the wireless device located in the medical care facility (see [0005]-[0006], and [0008]) – “By providing a configuration management system, referred to below as KMS, in which the basic settings are stored and where this KMS is in signal connection with a medical device, it is possible to operate the medical device adapted automatically to current requirements. Stored in a memory in the KMS are base settings allocated to signal combinations. A signal combination can also comprise just one signal. Preferably the signal combinations comprise different types of signals such as for example location information, staff information and patient information. As a result it is possible to specify a predetermined operation of the medical device in accordance with the corresponding signal combination or signal according to the associated base settings. Thus automatic adaptation of the medical device is possible without manual activity being required. It can be provided, as a function of the determined location of the medical device, to provide automatic configuration or adaptation of configuration to the new situation of the medical device by the KMS. For example different zones in a hospital can be characterized by different signals emitted. On a change of zone e.g. from intensive care unit to another zone e.g. nursing ward, on first reception of a signal characterizing this zone a base setting allocated to this zone is automatically used for operation of the device. For example a change in the assumed base setting can result in a change in the details shown or the measurement accuracy of the medical device.”) and a display configured to display physiological parameter measurements and alarm measurements according to the selected configuration profile (see [0039]-[0040] – “For example on use of an ECG monitor in the intensive care station, a high resolution detailed signal display is required, while for monitoring in a nursing ward a less detailed information display is necessary. To operate the monitor to show less detailed information, an energy saving mode can be used. Also if a specialist assesses the data displayed, a detailed display is required while for continuous monitoring mode reduced requirements are sufficient. If no hospital staff are present and hence there is no need to read the data, the display can even be switched off. Naturally this has no disadvantageous effect on maintaining the continuous patient monitoring and where applicable alarm triggering in critical situations.”).
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the calculation processor and instrument manager processor of Al-Ali and color association of Holland with the automatic provisioning of one of calculation, display and alarm of the monitor configuration system based on a code when in a vicinity of a wireless device located in a medical care facility as taught by Baldus in order to achieve the predictable result of reducing the time to change settings based on the clinical needs of each patient in different clinical environments.
As to claim 23, Al-Ali further discloses wherein the physiological sensor comprises a plurality of emitters that transmit optical radiation into a tissue site and at least one detector that receives the optical radiation after attenuation by pulsatile blood flow within the tissue site (see Fig 1, elements 116 and 120).
As to claim 25, Baldus further discloses wherein the instrument manager processor is configured to select between a factory-default configuration profile and a user-specified configuration profile (see [0058] and [0062]).  
As to claims 26-29, the different wards that may be found in a hospital were well known at the time the invention was made. Thus, it would have been obvious to try the different locations of a hospital, such as a neonatal ward, an intensive care ward, a surgical ward, and a general ward as one of ordinary skill in the art would have good reason to employ these techniques in any identified, predictable place that it would be useful, such as these claimed wards. 
	Claims 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Ali in view of Holland and further in view of Baldus and further in view of US 2008/0232605 A1 to Bagha et al. (“Bagha”).
	As to claim 24, it is not clear whether Al-Ali, Holland, or Baldus discloses a configuration indicator configured to indicate the selected configuration profile, wherein the configuration indicator comprises a panel light. However, indicating an operation mode was well-known in the prior art as shown by Bagha (see, e.g., [0044] and Fig 10, elements 126, 128). It would have been obvious to one of ordinary skill in the art prior to the claimed invention to combine the system of Al-Ali, Holland, and Baldus with the panel light of Bagha in order to achieve the predictable result of allowing a practitioner to quickly and easily see what type of mode is currently operable.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Applicants argue that Baldus’s “signal combinations” fails to teach or suggest a “code” that is transmitted to a medical device. However, the plain meaning of “code” is “a system of signals or symbols for communication.”1 Such a definition is both consistent with the specification and would be understood by those having ordinary skill in the art. Moreover, any wireless protocol is, by definition, a “signal combination” in that certain electromagnetic waves are radiated toward and detected by an emitter and detector pair. Even an alphanumeric code is merely a set of predetermined signal combinations that are decoded by the receiver using a defined protocol. For these reasons, the arguments are respectfully found not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/code